        Case 6:20-cv-00829-MK       Document 21   Filed 01/21/21   Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION



GLENN C. BROWN,                                            Case No. 6:20 cv 00829-MK
                                                                              ORDER
             Plaintiff,

      v.

OREGON DEPARTMENT OF
TRANSPORTATION; GARY
FARNSWORTH, administrator Region 4,

             Defendants.




      Magistrate Judge Mustafa Kasubhai filed Findings and Recommendation

(“F&R”) (doc. 19) on January 5, 2021. The matter is now before me. See 28 U.S.C. §

636(b); Fed. R. Civ. P. 72. No objections have been timely filed. Although this

relieves me of my obligation to perform a de novo review, I retain the obligation to

“make an informed, final determination.” Britt v. Simi Valley Unified Sch. Dist.,

708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds, United States v.

Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray

v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7, 2012).                   Following the
         Case 6:20-cv-00829-MK        Document 21   Filed 01/21/21   Page 2 of 2




recommendation of the Rules Advisory Committee, I review the F&R for “clear error

on the face of the record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983)

(citing Campbell v. United States District Court, 501 F.2d 196, 206 (9th Cir. 1974));

see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the

absence of a clear legislative mandate, the Advisory Committee Notes provide a

reliable source of insight into the meaning of” a federal rule). Having reviewed the

file of this case, I find no clear error.

        THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Mustafa

Kasubhai’s F&R (doc. 19).

       Dated this 21st day of January, 2021.



                                                                   /s/Ann Aiken
                                                      ______________________________
                                                                   Ann Aiken
                                                          United States District Judge
